Citation Nr: 1449474	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  01-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating greater than 10 percent for service-connected Crohn's disease. 

2. Entitlement to a rating greater than 30 percent for service-connected atrial septic defect with right bundle branch block with pulmonary hypertension, status post pacemaker placement, status post myocardial infarction (hereinafter "heart disorder"). 

3. Entitlement to a rating greater than 10 percent for service-connected recurrent right ankle sprains, with osteoarthritis. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 26, 2010.

5. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).

6. Entitlement to an effective date prior to March 1, 2004 for the award of a 10-percent rating for recurrent right ankle sprains with osteoarthritis. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2000 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a March 2007 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of a September 2005 decision of the Board denying the claims on appeal (with the exception of entitlement to TDIU, which the Board had remanded, and entitlement to SMC, which has only recently been raised), and remanded them for further action in accordance with its decision.  The Board then remanded these claims in February 2008 for further development.  They now return for appellate review.

The Veteran requested to testify at a hearing before the Board in his June 2001 substantive appeal (VA Form 9), but subsequently withdrew that request in a July 2001 written statement.  

A brief review of the lengthy procedural history of these claims will help frame the issues on appeal.  The June 2000 rating decision denied an increased rating for the Veteran's service-connected heart disorder.  The RO subsequently granted an increased rating of 30 percent in a November 2000 rating decision as of January 12, 1998, which is the effective date of a change in the law providing for a 30 percent rating for cardiac hypertrophy.  Service connection for pulmonary hypertension was subsequently granted in a December 2003 rating decision and combined with the evaluation of the Veteran's other service-connected heart pathology.  The Board also granted service connection for residuals of a myocardial infarction in a September 2005 decision, assigning a temporary 100-percent rating from November 1, 2001 to January 31, 2002.  Because the Board finds that the Veteran's April 2005 pacemaker placement and any residuals must be included in his service-connected heart pathology, as discussed below, the current characterization of this disability is as reflected on the cover page of this decision, and derives from the diagnosis provided in an August 2010 VA examination report.  

The November 2004 rating decision, in pertinent part, assigned an increased rating of 10 percent for recurrent right ankle sprains, effective March 1, 2004, denied an increased rating for Crohn's disease, and denied entitlement to TDIU.  Entitlement to TDIU was subsequently granted effective June 26, 2010 in a December 2012 rating decision.  Because entitlement to TDIU is part and parcel of the Veteran's increased rating claims, the effective date of the grant does not represent the maximum benefits allowable, and thus the issue of entitlement to TDIU prior to this date remains in appellate status, as noted in the August 2014 appellant's brief.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In the March 2007 memorandum decision, the Court found that the Board had not discussed whether VA was required to obtain Social Security Administration (SSA) records which were then outstanding, and also did not address whether the adequacy of VA examinations performed in June 2004 and September 2004 was compromised by the fact that examiners did not have the claims file available to review.  The Board was instructed to address these issues on remand. 

The issues raised in the Court's March 2007 memorandum decision have been resolved.  The Veteran's SSA records have been associated with the claims file.  With respect to the increased rating claims for the Veteran's heart disorders and right ankle disability, adequate VA examinations have since been provided, as discussed below, thus correcting for any deficiency in the 2004 examinations.  (The increased rating claim for Crohn's disease is being remanded for further development.)  The Board also finds that failure to review the claims file in the 2004 VA examinations did not compromise their adequacy, as explained below.  Thus, the Court's remand directives have been satisfied. 

The issue of entitlement to special monthly compensation (SMC) at the (s) rate under 38 U.S.C. § 1114 has also been raised in the August 2014 appellant's brief.  As with the issue of entitlement to TDIU, this issue is part and parcel of the Veteran's increased rating claims, and thus has been added to the issues for consideration in adjudicating these claims. 

In the August 2014 appellant's brief, the Veteran waived his right to initial review by the agency of original jurisdiction (AOJ) of any evidence associated with the file since these claims were last adjudicated in a March 2013 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may consider such evidence in the first instance. 

A claim of entitlement to service connection for a cerebral vascular accident (CVA) has been raised in the August 2014 appellant's brief, and has not yet been adjudicated by the AOJ  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher rating for Crohn's disease, entitlement to TDIU prior to June 26, 2010, and entitlement to SMC at the (s) rate prior to June 11, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's heart disorder has been manifested by an exercise workload greater than 6 METS, a left ejection fraction greater than 50 percent, and intermittent symptoms of shortness of breath and syncope. 

2. A pacemaker was implanted on April 4, 2005 due to bradycardia associated with the Veteran's service-connected heart disorder, with residual scarring. 

3. Chest scars from the April 2005 pacemaker insertion operation do not exceed an area of 6 square inches, are not deep, painful, or unstable, and do not cause limited motion or function.

4. The Veteran's right ankle disability has been manifested by mild osteoarthritis, pain on motion but full range of motion, including on repeated use, with 20 degrees of dorsiflexion and 45 degrees of plantar flexion, and weekly flare-ups lasting hours at a time and resolving with rest. 

5. The Veteran's Grave's disease is assigned a TDIU as of June 11, 2012, and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent since that date. 

6. A claim of entitlement to an increased rating for the Veteran's service-connected right ankle disability was not received prior to March 1, 2004, and it is not ascertainable based on the evidence of record that the criteria for a rating greater than 10 percent were met or approximated during the one-year time period preceding this date. 


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 30 percent for the Veteran's heart disorder have not been met or approximated at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7026 (2014).

2. A temporary 100-percent rating is established for the two-month period following the April 4, 2005 pacemaker implantation procedure.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7018 (2014).

3. The criteria for entitlement to one or more separate compensable ratings for scars resulting from the pacemaker implantation surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Diagnostic Codes 7801-7804 (2006). 

4. The criteria for a rating higher than 10 percent for a right ankle disability have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014). 

5. Entitlement to SMC under 38 U.S.C. 1114(s) is established as of June 11, 2012.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  

6. Entitlement to an effective date prior to March 1, 2004 for the grant of a 10-percent rating for the Veteran's right ankle disability is not established.   38 U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2002); 38 U.S.C.A. §§ 3.102, 3.151, 3.157, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters dated in October 2003, August 2007, January 2009, May 2009, June 2009, and August 2010 notified the Veteran of VA's general criteria for rating service-connected disabilities and how the effective date is determined, provided examples of the types of evidence that could help support the claims for higher ratings, and also informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the letters were not sent prior to the initial rating decisions in this matter, the timing delay was harmless error, as they were followed by adequate time for the Veteran to submit additional information and evidence before readjudication of these claims in several supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and SSA records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A number of VA examinations have been performed during the pendency of these claims, including most recently in November 2011, at which time examinations were performed with respect to all the disabilities addressed in this decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  The examination reports include consideration of the Veteran's medical history and set forth findings that enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's disorders since the last examination was performed.  See 38 C.F.R. § 3.327(a); see Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the examinations are adequate and further examination or opinion is not warranted. 

The Board notes that the November 2011 VA examination report does not state whether the claims file was reviewed.  Nevertheless, the mere fact that the examiner did not specify whether the claims file was reviewed did not compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); D'Aries, 22 Vet. App. at 106 (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history)); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render an examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

In this case, the examiner did consider the Veteran's medical history, and clearly had access to and reviewed the Veteran's VA treatment records, as the examiner specifically cited to (indeed appears to have copied and pasted into the examination report) various studies such as X-ray reports and an echocardiogram reflected in earlier VA treatment records.  There are no post-service private treatment records in the file, and the SSA records consist solely of the decision itself and supporting VA treatment records that had been furnished to SSA.  In other words, the SSA records are essentially duplicative of the VA treatment records.  Thus, in reviewing the Veteran's VA treatment records, the examiner essentially reviewed all relevant evidence in the file concerning the Veteran's recent medical history during the pendency of these claims.  Moreover, a review of the claims file would not alter the examiner's clinical findings based on recent testing and examination.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  As the evaluation of the Veteran's claimed disorders focuses on the present level of disability, there is no indication that a review of the claims file (assuming this was not done) would impact this determination, which turns largely on the clinical findings recorded in the examination reports.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Further, with regard to the Veteran's heart disorders, the issue of whether the criteria for a rating higher than 30 percent have been met or approximated is mostly based on the results of objective testing, including METS testing and measurements of ejection fractions, findings which would not be affected by a review of the claims file.  See Mariano, 17 Vet. App. at 311-312; see also, generally, 38 C.F.R. § 4.104.  The only exceptions to this determination would be, for example, a diagnosis of chronic congestive heart failure, for which a 100-percent rating is assigned, episodes of certain conditions during the pendency of this claim such as acute congestive heart failure or myocardial infarction, a history of hospitalization for a sustained ventricular arrhythmia, or a history of certain procedures such as implantation of a pacemaker, for which higher or temporary 100-percent ratings are assigned.  See id.  Whether such a history exists can be determined by the Board in its own review of the evidence of record, including the VA treatment records, past VA examination reports, and the Veteran's statements.  Moreover, the examiner also considered whether there was such a history in the November 2011 examination report.  Indeed, the examiner himself noted the history of the pacemaker implant, including the date and location of the surgery, in the examination report, further confirming that the examiner thoroughly reviewed the VA treatment records, which, as already stated, constitute essentially the only relevant evidence of record with respect to recent manifestations of the Veteran's heart conditions during this appeal.  The examiners clinical findings and review of the recent medical history are not inconsistent with the VA treatment records or other evidence of record.  Although the examiner erroneously stated that the Veteran did not have a history of a myocardial infarction, the evidence shows that it occurred no later than November 1, 2001 (as discussed in the Board's September 2005 decision), and has already been compensated.  As there is no evidence of a subsequent myocardial infarction in numerous cardiology consultations and diagnostic tests since that time, the examiner's failure to mention such a history was harmless as it did not affect the evaluation of the Veteran's heart disorder in terms of the rating criteria or the examiner's findings on examination. 

Similarly, with regard to the Veteran's right ankle sprains, a review of the claims file would not alter the examiner's clinical findings made on observation and examination of the ankle.  See Mariano, 17 Vet. App. at 311-312.  Indeed, the VA treatment records are devoid of any mention of the ankle, and the Veteran himself has stated that he has not sought treatment for his ankle disability.  There is no post-service evidence in the claims file pertaining to the ankle other than the prior September 2004 VA examination report.  Thus, there is no apparent reason why a review of the claims file would affect the examiner's findings regarding the current manifestations of this disability or otherwise inform the examiner's findings in a way that would alter the evaluation of this disability.  

Accordingly, the Board finds that even assuming the examiner did not review the claims file, the adequacy of the November 2011 examination was not compromised. 

In its March 2007 memorandum decision, the Court instructed the Board to consider whether the adequacy of VA examinations performed in June 2004 and September 2004 was compromised by the fact that the examiners did not have the claims file available for review.  For the same reasons discussed above concerning the November 2011 VA examination report, the Board finds that the June 2004 VA heart examination and September 2004 VA ankle examination were not affected by the fact that the claims file was not reviewed.  Both examiners stated that the Veteran's VA treatment records were reviewed, and the June 2004 examiner also reviewed William Beaumont Army Medical Center radiological reports.  As already noted, the only medical records in the file during the period of time under review are the VA treatment records.  Thus, a review of the VA treatment records is essentially co-extensive with a review of the claims file in terms of relevant medical evidence during the pendency of this claim.  A lack of review of the service treatment records or other evidence of record would also not affect the clinical findings made on examination, or a review of the recent medical history during the pendency of this claim.  See Mariano, 17 Vet. App. at 311-312; Francisco, 7 Vet. App. at 58.  Finally, as noted above, the Veteran has not sought treatment for his right ankle disability, and thus a review of the claims file would not yield further information regarding the manifestations of this disability either at the time of the September 2004 VA examination or in the years since the Veteran separated from service in 1996.  By the same token, a review of the claims file would not affect the Board's determination of whether an effective date earlier than March 1, 2004 is warranted for the 10-percent rating assigned the Veteran's right ankle disability.  In this regard, as a claim was not submitted prior to March 1, 2004, and there was no VA or private treatment or examination of the right ankle since the November 1996 rating decision granting service connection, the date of claim could be no earlier than March 1, 2004, as a matter of law.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); see also 38 C.F.R. § 3.157 (2014) (providing that VA, private, or state medical records may be accepted as an informal claim for increased benefits under certain circumstances).  Moreover, as discussed in more detail below, there is no relevant evidence with respect to the ankle during the one-year time period prior to the March 1, 2004 date of claim.  Accordingly, failure to review the claims file in the September 2004 VA examination report has no bearing on the Board's determination of the earlier effective date issue.  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

In its February 2008 remand directives, the Board instructed, in relevant part, that VA treatment records dated since July 2004 be obtained, and that VA heart and joints examinations be performed.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Although the Board also instructed that the claims folder be made available to and reviewed by the examiner in conjunction with the examination, the Board has found that even assuming the claims file was not made available for review, no prejudicial error exists, for the reasons discussed above concerning VA's duties to assist under the VCAA.  See Stegall, 11 Vet. App. at 271 (holding that the rule of prejudicial error applies in determining whether there has been compliance with the Board's remand directives).  The examination reports otherwise comply with all remand directives.  

The Board also directed that a VCAA notice letter be sent to the Veteran compliant with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  This directive was satisfied by a January 2009 VCAA notice letter.  As the Court's holding in Vazquez-Flores with regard to notice as to the impact of the disability on daily life and the specific rating criteria applicable to the claimed disability has since been overruled, any deficiencies in the January 2009 letter in this regard were non-prejudicial and moot.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103, 106 (2010); see also Stegall, 11 Vet. App. at 271.

Accordingly, the Board finds substantial compliance with its remand directives, and will proceed with appellate review. 


III. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014).  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Heart

The Veteran's service-connected heart disorder has been assigned a 30-percent rating under 38 C.F.R. § 4.104, Diagnostic Codes (DC's) 7101-7015.  See 38 C.F.R. § 4.27 (discussing use of diagnostic code numbers).  DC 7101 applies to hypertensive vascular disease (hypertension and isolated systolic hypertension) and DC 7015 applies to atrioventricular block.  38 C.F.R. § 4.1404.  As noted in the Board's September 2005 decision, the Veteran has not been diagnosed with hypertension and service connection has not been established for this condition.  DC 7101 appears to have been erroneously assigned based on the diagnosis of pulmonary hypertension, which is a distinct disorder.  The 30-percent rating was assigned under DC 7015 based on clinical findings of cardiac hypertrophy, as reflected in the November 2000 rating decision; DC 7101 has a completely different set of rating criteria.  Moreover, as discussed below, the criteria for a compensable rating under DC 7101 are not satisfied.   

For the reasons discussed below, the criteria for a rating greater than 30 percent have not been met or approximated under DC 7015 or other DC's pertaining to the cardiovascular system with identical rating criteria.  However, the Board finds that a 100-percent rating is warranted under DC 7018 for the two-month period following the April 2005 date of hospital admission for placement of a pacemaker.  See id. 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be rated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

During the pendency of this claim, VA's regulations applicable to the cardiovascular system were amended effective from October 6, 2006.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).  The amendments do not involve changes to the rating criteria itself, which are identical in every respect to the criteria in effect prior to October 6, 2006.  The only changes that were made were the addition of § 4.100, the provisions of which were set forth in the preceding paragraph and do not involve new criteria, and the addition of NOTE (3) to DC 7101, which provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  The evaluation of the Veteran's service-connected heart disorders is not affected by these amendments, since a separate rating is not warranted for hypertension, as discussed below. 

According to the November 2000 rating decision, the RO assigned an effective date of January 12, 1998 for the 30-percent rating based on cardiac hypertrophy because this was the effective date of the current rating criteria providing for such a rating when hypertrophy is present (as noted in the preceding paragraph, the October 2006 amendments did not change the actual rating criteria applicable to cardiovascular disorders).  

Under DC 7015, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  38 C.F.R. § 4.104.

A 30 percent evaluation is assigned under DC 7015 when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is assigned under DC 7015 when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.

A 100 percent evaluation is assigned under DC 7015 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. NOTE (2).  

The criteria for a rating in excess of 30 percent under DC 7015 for the Veteran's service-connected heart disorder have not been met or approximated at any point during the pendency of this claim.  

By way of background, the service treatment records reflect that in July 1993 the Veteran was found to have an interatrial septal aneurysm with a clear cut atrial septal defect based on a bubble study and echocardiogram (ECG).  A June 1993 echocardiogram also yielded diagnoses of preserved left ventricular function with septal flattening consistent with pulmonary hypertension and right heart enlargement.  A January 1996 in-service cardiac consultation report shows diagnoses of sinus bradycardia and a right bundle branch block based on ECG, with an overall impression of a worsening small atrial septal aneurysm.  Service connection for an atrial septal defect and right bundle branch block was granted in a November 1996 rating decision.  Shortly after service, an August 1997 VA treatment record reflects that testing revealed sinus bradycardia in a right bundle branch block pattern.  Diagnoses of an abnormal electrocardiogram showing sinus bradycardia and a right bundle branch block, as well as a questionable history of a previous atrial septal defect, were provided.  The treating cardiologist concluded that since the sinus bradycardia was asymptomatic, insertion of a permanent pacemaker was not warranted until all clinical work-up was completed.  At this time, it was noted that the Veteran denied any cardiac symptoms, and that he had been "fairly active," lifting heavy boxes where he worked and walking briskly without any symptoms.  

At a May 2000 VA examination, the Veteran reported that his "only complaint" was chest pain occurring at least once or twice a month, mainly to the left side of his chest.  He also recently had been experiencing shortness of breath when he walked a lot (at least two blocks), but the examiner noted that it was unclear whether this symptom was due to heavy smoking, which he had only recently discontinued.  The examiner estimated that the Veteran's METs were more than 10, and that any functional limitations were due to his back and neck condition rather than a heart condition.  On examination, heart sounds were bradycardic, and a systolic murmur was audible on the left side.  A chest X-ray showed normal pulmonary vascularity and normal heart size.  An echocardiogram revealed a mildly enlarged left atrium.  The ejection fraction was 60 percent.  The right atrium and right ventricle were mildly enlarged.  Mild aortic insufficiency was also noted.  The examiner diagnosed a mildly enlarged left atrium, mild kypokinesis of the left ventricle, extreme bradycardia throughout the study, and mild aortic insufficiency. 

A May 2000 VA treatment record reflects that the Veteran denied shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, palpitations, syncope or presyncope.  He was "fairly active."  An echocardiogram showed mild non-specific ST wave changes and marked sinus bradycardia.  The treating physician diagnosed hypothyroidism, "explaining a chronic sinus bradycardia" and an inter-atrial septal aneurysm, and prescribed baby aspirin on a daily basis. 

An August 2001 VA stress test shows that the Veteran had METs over 13.  He had no symptoms during the exercise test.  A resting echocardiogram showed sinus bradycardia and a right bundle branch block.  

An October 2001 VA treatment record reflects that the Veteran denied any chest discomfort, and had "no problems with activity."  A resting electrocardiogram (ECG) showed normal sinus rhythm with nonspecific ST wave changes and an incomplete right bundle branch block and first degree AV block.  

A November 2001 cardiac perfusion study suggested a small infarct and normal left ventricular function, with an ejection fraction of 57 percent (normal being defined in this report as 50 to 70 percent).  A temporary 100-percent rating has already been assigned for the period from November 1, 2001 to January 31, 2002 based on this record due to the findings of a small infarct (i.e. myocardial infarction).  See 38 C.F.R. § 4.71a, DC 7006.

A March 2002 VA treatment record reflects that the Veteran was "doing well" and had no shortness of breath.  His exercise tolerance was "good."  

VA treatment records dated in September 2002 and November 2002 reflect diagnoses of normal to mild diastolic dysfunction and mild to moderate pulmonary hypertension. 

A December 2002 VA echocardiogram report reflects diagnoses of mild pulmonary hypertension, mild valvular heart disease, and right coronary cusp aorta aneurysm.  The report further states that the Veteran's LVEF was 70 percent, and normal. 

A March 2004 VA treatment record reflects that the Veteran was "doing well."  He was "still bradycardic."  He remained active.  He was diagnosed with chronic bradycardia with no syncope, and aortic valve disease with mild to moderate aortic insufficiency based on an echocardiogram performed two years earlier.  

A June 2004 VA treatment record reflects that the Veteran was "doing well" from a "cardiac standpoint."  He had no angina or shortness of breath.  He was still somewhat bradycardic, but had no syncope.  The treating physician diagnosed clinically stable valvular heart disease. 

A June 2004 VA echocardiogram report reflects diagnoses of mild valvular heart disease manifested by mild mitral regurge, tricuspid regurge, and aortic regurge, normal sinus rhythm, mild pulmonary hypertension, and an LVEF of 60 percent. 

In the June 2004 VA heart examination report, the examiner noted that the Veteran reported being diagnosed with hypertension in 1992, "but was never started on any medication . . . [s]o, more than likely, he never had hypertension."  As discussed above, the Veteran was diagnosed with pulmonary hypertension in a June 1993 service treatment record, not hypertension.  The examiner further noted that a review of the VA treatment records showed that the Veteran's blood pressure had been within normal limits, further confirming that the Veteran did not have hypertension.  The examiner stated that calculating the Veteran's METs would not be reliable as the Veteran stated he had not been exercising due to weakness on the right side of his back, and an adenosine study showed that he had a normal LVEF.  On examination, the Veteran's heart sounds were bradycardic, but regular in rhythm.  

A July 2004 addendum to the VA examination report states that an EKG performed in July 2004 showed a marked sinus bradycardia, right bundle branch block, and a prior inferior infarct (the examiner had noted in the report that the Veteran had a history of a myocardial infarction as show in the November 2001 cardiac perfusion study discussed above).  The examiner rendered diagnoses of arteriosclerotic heart disease manifested by an old silent myocardial infarction, which was asymptomatic, and valvular heart disease.  

Based on the July 2004 EKG examination, the Veteran was hospitalized at VA from July 7 to July 8, 2004 for observation due to the finding of profound bradycardia.  During the hospital course he remained asymptomatic, and further testing indicated that a permanent pacemaker was not indicated at the time.  Because this hospitalization was less than 21 days, indeed for only one day, a temporary100-percent rating under 38 C.F.R. § 4.29 (2014) based on hospitalization for treatment or observation of a service-connected disability may not be assigned. 

VA treatment records dated in March 2005 reflects that the Veteran was seen in the emergency room based on telephone advice when Holter monitoring showed that he was severely bradycardic, with his heart rate down to 28 beats per minute.  He did not appear to have an atrioventricular block at that point.  He was referred at this time for pacemaker insertion.  It was also noted in a March 2005 VA treatment record that the Veteran had new complaints of lightheadedness and fatigue, as well as shortness of breath on exertion.  He denied chest pain.  

An April 2005 VA treatment record reflects that the Veteran presented with symptoms of dizziness described as lightheadedness, weakness, and dyspnea with exertion that had been occurring for many months.  It was noted that a Holter monitor showed a sinus bradycardia as low as 23bmp, and he was having symptoms associated with this finding.  It was also observed that until recently he had been asymptomatic.  He was diagnosed with symptomatic bradycardia, and it was determined that he would be admitted for an elective pacemaker implantation. 

The Veteran underwent the pacemaker implantation procedure at VA on April 4, 2005.  He was kept in the hospital overnight and discharged the next day.  There is no evidence of post-surgical complications from this procedure.  

An April 2005 VA treatment record dated several days after the pacemaker insertion procedure reflects that the Veteran was "doing well" and had no complaints.  A cardiac examination was unremarkable.  It was noted that an echocardiogram showed some pulmonary hypertension and mild aortic insufficiency, which was chronic. 

A May 2005 VA treatment record reflects that the Veteran was seen for a pulmonary consultation.  He reported becoming short of breath with exercise, such as walking about three blocks on level ground at a normal pace or climbing one set of stairs.  He stated that the shortness of breath had been present for five or six years and was of the same degree of severity as previously.  He denied any pulmonary problems.  It was noted that a March 2005 VA chest X-ray showed that the lungs were clear, without infiltrates or signs of pulmonary vascular congestion.  It was also noted that complete pulmonary function studies were performed at a different non-VA facility, which were found to be normal. 

An August 2005 VA echocardiogram report reflects that the LVEF was 70 percent.  A diagnosis of mild valvular heart disease was rendered.

A July 2006 VA treatment record states that the Veteran was functioning well, but that he had more than twenty episodes of atrial fibrillation, the longest lasting for thirty minutes.  These episodes were not enough to consider anticoagulation, and the treating cardiologist thought that they may be due to thyroid medication.  The cardiologist prescribed medication (Metoprolol) and suggested that the Veteran decrease the thyroid medication slightly. 

A January 2007 VA treatment record reflects that the Veteran denied any chest pain, palpitations, light-headedness, or dizziness, but reported shortness of breath on exertion. 

A March 2007 VA treatment record reflects that the Veteran was stable status post permanent pacemaker for sick sinus syndrome, and that he had no further supraventricular tachycardia.  His LVEF was 70 percent.  

An August 2008 VA echocardiogram report reflects findings of a normal sinus rhythm, LVEF of 67 percent, and a mildly dilated aortic root with mild aortic insufficiency.  

A January 2009 VA treatment record reflects that the Veteran denied chest palpitations, light-headedness, dizziness, or syncopal episodes. 

A July 2009 VA examination report reflects that the Veteran reported symptoms of sleepiness during the daytime and insomnia, which were listed in the report as symptoms that may be associated with pulmonary hypertension.  The examiner indicated, however, that on physical examination there were no findings of pulmonary hypertension, cor pulmonale, pulmonary embolism, or congestive heart failure.  With regard to functional impairment, the examiner stated that the Veteran's pulmonary hypertension would cause moderate impairment with moderately strenuous activities, and that the Veteran should be confined to light or sedentary activities.  

With regard to the Veteran's arrhythmia, the July 2009 VA examination report states that the condition started when the Veteran was diagnosed with an atrial septal defect and right bundle branch block in the early 1990's, and the examiner characterized the arrhythmia as a right bundle branch block.  In other words, the examiner attributed the Veteran's arrhythmia to his service-connected heart disorder.  The examiner noted that the Veteran did not have an arrhythmia since placement of the pacemaker in April 2005.  The examiner indicated that the pacemaker was implanted due to supraventricular arrhythmia.  A stress test was not performed as the Veteran did not attend the appointment.  The examiner found that the atrial septal effect with right bundle branch block, corrected by pacemaker and with residual scars, caused moderate impairment.  

With regard to scarring resulting from the April 2005 pacemaker implantation surgery, the July 2009 VA examination report states that there were two scars located in the left supraclavicular area.  One measured 8 centimeters (cm) by 1 cm, and the other measured 4 cm by 3 cm.  With regard to both scars, the examiner stated that there was no tenderness of the scars on examination and no adherence to underlying tissue.  The scars were not deep but rather superficial, with no underlying soft tissue damage.  There was no induration and inflexibility of the skin in the area of the scars, no elevation or depression of the surface contour of the scars on palpation, and no frequent loss of covering of the skin over the scars, such as from ulceration or breakdown of the skin.  The color of the scars compared with normal areas of the skin was normal.  The scars did not cause limitation of motion or function.  

Chest X-rays and a pulmonary function test (PFT) were performed in conjunction with the July 2009 VA examination.  The chest X-ray report states that the Veteran's heart size was within normal limits.  The pulmonary vascular markings were normal and the lung fields were clear.  The PFT report states that spirometry was within normal limits.  

At a September 2009 VA examination, the Veteran reported having no complaints since the pacemaker was inserted.  The examiner noted that no supraventricular arrhythmia episodes occurred in the past year that were documented by electrocardiogram or Holter monitor.  On examination, there was no evidence of congestive heart failure.  Stress testing yielded 7-8 METS.  The LVEF was greater than 50 percent.  The examiner found that the Veteran's heart condition did not have significant effects on occupational functioning or daily activities.  The examiner opined that the Veteran's pacemaker implant was not related to an atrial defect with right bundle branch block or pulmonary hypertension because a review of previous VA echocardiograms showed that the Veteran did not have these conditions.  The examiner stated that the pacemaker was implanted for symptomatic sinus bradycardia.  However, the evidence discussed above is replete with diagnoses of an atrial defect with right bundle branch block, which have been found to be the cause of the Veteran's sinus bradycardia, as well as diagnoses of pulmonary hypertension.  Thus, this opinion has no probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

An October 2009 VA treatment record reflects that the Veteran denied chest pain, shortness of breath, or dizziness.  He reported one episode of lightheadedness while working outside which lasted two minutes, but went away after resting and did not reoccur. 

An October 2009 VA cardiology note dated a couple of days later reflects that the Veteran's treating cardiologist found that he was "completely disabled from a cardiopulmonary standpoint."  It was noted that he had been on antibiotic therapy with significant aortic insufficiency.  The treating cardiologist also noted that the Veteran had proximal aortic root dilation and would eventually need to have this repaired.  

An August 2010 VA examination report reflects findings similar to those recorded in the September 2009 VA examination report.  However, the examiner noted that an EKG showed multiple changes consisted with a past myocardial infarction and present arrhythmia with a pacemaker.  At the same time, the examiner stated that no arrhythmia was found on EKG.  The examiner observed that based on the EKG, which "had a previous study to be compared with, the Veteran may have had a myocardial infarction." 

At the November 2011 VA examination, the Veteran reported that his heart condition had been stable with medication.  The examination report reflects that a stress test performed in October 2011 yielded METs of 8.  It was noted that the Veteran exercised without chest discomfort or significant arrhythmia.  An LVEF greater than 50 percent was noted.  The report also reflects that an August 2011 VA echocardiogram showed mild right atrial dilatation, a normal LVEF of 65 percent, and mild aortic insufficiency.  The estimated peak pulmonary systolic pressure was normal.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  The examiner found that the Veteran's heart condition had a moderate to severe effect on physical employment and no effect on sedentary employment.  The examiner also stated that there were no limitations on physical activity, and that ordinary (moderate to heavy) physical activity did not result in cardiac symptoms, such as fatigue or dyspnea. 

Based on the evidence discussed above, the Board finds that the criteria for a rating greater than 30 percent under DC 7015 for atrioventricular block have not been met or approximated as there is no evidence of congestive heart failure, acute or chronic, a workload of less than 5 METs, or an LVEF less than 50 percent during the pendency of this claim.  See 38 C.F.R. § 4.104.  

With regard to the diagnoses of pulmonary hypertension, this does not appear to cause separate symptoms or manifestations based on the evidence of record.  Moreover, the rating criteria for heart disorders do not include pulmonary hypertension.  The VA treatment records and examination reports show that he does not have any lung or respiratory disorder.  Thus, for example, a separate or higher rating is not warranted under 38 C.F.R. § 4.97, DC 6817 (2014), which pertains to pulmonary vascular disease, based on primary pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, as service connection is not in effect for pulmonary vascular disease or any other lung or respiratory disorder, and the Veteran has not been diagnosed with primary pulmonary hypertension or lung disorder.  The mention of daytime sleepiness and insomnia in the July 2009 VA examination report, which are symptoms that may be related to pulmonary hypertension according to this report, are also symptoms that may be due to any number of factors unrelated to pulmonary hypertension, and thus do not by themselves support a separate or higher rating for this diagnosis.  

As noted above, although DC 7101 has also been assigned to the Veteran's service-connected heart condition, he has never been diagnosed with hypertensive vascular disease, including hypertension and isolated systolic hypertension, and the evidence of record does not show diastolic blood pressure predominately 100 or more or systolic pressure predominately 160 or more.  See 38 C.F.R. § 4.104.  Accordingly, a higher or separate rating is not warranted under DC 7101. 

With regard to the history of an old myocardial infarction (MI), a 100-percent rating has already been assigned for the MI documented in a November 2001 VA treatment record.  There is no evidence in the VA treatment records dating through 2011, which reflect numerous cardiac consultations and diagnostic tests, of a subsequent MI.  Hence, the August 2010 VA examiner's finding of a past MI on EKG does not indicate that another MI occurred.  Accordingly, another temporary 100-percent rating for the period during and for three months following an MI under DC 7006 is not warranted.  See id.

The Veteran has also been diagnosed with valvular heart disease.  Assuming that this diagnosis pertains to his service-connected heart disorders, a higher rating is not warranted, as there is no evidence of an active infection with valvular heart damage, which is required for a temporary 100 percent rating under DC 7000 (valvular heart disease), and the remaining criteria for a rating higher than 30 percent under DC 7000 are identical to the criteria under DC 7015.  See id.  As discussed above, these criteria have not been approximated. 

Similarly, with respect to other potentially applicable diagnoses based on the VA treatment records, including hypertensive heart disease, arteriosclerotic heart disease, and ventricular arrhythmias, the criteria for ratings above 30 percent are identical to the criteria under DC 7015, and have not been met or approximated, as explained above.  See 38 C.F.R. § 4.104, DC's 7005, 7007, and 7011.  

Under DC 7011, which pertains to ventricular arrhythmias, a 100 percent rating may also be assigned for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or from the date of hospital admission for a ventricular aneurysmectomy, or with an automatic implantable cardioverter-defibrillator (AICD) in place.  See id.  While the Veteran was hospitalized at VA from July 7 to July 8, 2004 for observation due to the finding of profound bradycardia on a routine echocardiogram (performed as part of a VA examination), this did not result in medical therapy.  Rather, he was discharged after one night as he remained asymptomatic; therapy or treatment was not indicated at the time.  Thus, this criterion is not met.  Moreover, and in the alternative, the Veteran's bradycardia has never been characterized as a ventricular arrhythmia.  With regard to the other criteria for a temporary 100 percent rating under DC 7011, the Veteran has not been hospitalized for a ventricular aneurysmectomy, and has not had an AICD implanted.  Accordingly, a 100 percent rating under DC 7011 based on this criteria is not warranted.  See id. 

To the extent the rating criteria are identical in the above-mentioned DC's pertaining to valvular heart disease, myocardial infarction, hypertensive heart disease, arteriosclerotic heart disease, and ventricular arrhythmias, separate ratings are also not warranted, as this would result in compensating the Veteran twice for his service-connected pathology under different diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14.

As noted above, the service treatment records show that the Veteran had an interatrial septal aneurysm in 1993.  A December 2002 VA echocardiogram report also reflects a diagnosis of a right coronary cusp aorta aneurysm.  The Board has considered whether DC 7110, which pertains to aortic aneurysm, is applicable.  See 38 C.F.R. § 4.104.  As there is no evidence that the Veteran has an aortic aneurysm that is five centimeters or larger, that it has been surgically corrected, or that it precludes exertion (for example, the March 2004 VA treatment record reflects that the Veteran "remained active"), a separate rating is not warranted under DC 7110.  Id.  The Board also observes that there have not been subsequent findings of an aortic aneurysm in numerous cardiac consultations dated from 2002 to 2011.  To the extent any of the Veteran's other heart pathology is related to an aneurysm, including to the one diagnosed in 1993, it is already compensated by the 30-percent rating assigned under DC 7015.  

A temporary 100-percent rating under DC 7018 for implantation of a cardiac pacemaker is warranted for the two-month period from April 4, 2005.  See id.  The VA treatment records and examination reports clearly show that the pacemaker was inserted due to worsening bradycardia, and that the Veteran's bradycardia is a manifestation of his service connected atrial septal defect with right bundle branch block.  It has also been attributed to his service-connected hypothyroidism (a complication of service-connected Grave's disease).  Indeed, the service treatment records reflect diagnoses of bradycardia.  Accordingly, the Board finds that the Veteran's pacemaker implantation due to bradycardia is a manifestation of his service-connected heart pathology, and therefore a temporary 100-percent rating for the two-month period following the date of hospital admission on April 4, 2005 is assigned under DC 7018.  See id.

Under DC 7018, following the two-month period from the date of hospital admission for implantation, implantable cardiac pacemakers are to be evaluated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block, with a minimum 10-percent rating.  Id.  As already discussed, the criteria for ratings higher than 30 percent under DC's 7011 and 7015 have not been met or approximated.  A separate 10-percent rating for the Veteran's pacemaker may not be assigned, as it would violate the rule against pyramiding under § 4.14, and DC 7015 specifically provides that a 10-percent rating is warranted when a pacemaker is required.  Thus, the 30-percent rating currently assigned under DC 7015 already contemplates the pacemaker implantation.  

With regard to DC 7010, which pertains to supraventricular arrhythmias, a 10 percent rating is assigned for permanent atrial fibrillation (lone atrial fibrillation), or for one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is assigned when there are more than four episodes per year of paroxysmal atrial fibrillation, documented by ECG or Holter monitor.  38 C.F.R. § 4.104. 

The only mention of atrial fibrillation in the claims file is a July 2006 VA treatment record stating that the Veteran had experienced more than twenty episodes of atrial fibrillation, presumably within the period of a year or shorter.  However, these episodes are not documented by ECG or Holter monitor, as required by DC 7010.  Moreover, in the alternative, DC 7018 lists the DC's under which a pacemaker implantation may be evaluated (once the two-month period following hospital admission has passed) in the disjunctive, thus indicating that separate ratings are not to be assigned under each DC.  Thus, separate ratings under DC's 7015 and 7010 are not appropriate.  Accordingly, a separate 30-percent rating under DC 7010 for this time period is not warranted. 

The Board has also considered the fact that the Veteran experienced increased symptoms of shortness of breath and dyspnea associated with worsening bradycardia during the period leading up to his pacemaker implantation in April 2005.  These worsening symptoms do not warrant a rating higher than 30 percent, as symptoms such as dyspnea, fatigue, angina, dizziness, and syncope, in addition to the presence of cardiac hypertrophy or dilation and the need for medication, are already contemplated by the criteria for a 30-percent rating or below under DC 7015, and thus are already compensated.  Id.  The worsening bradycardia in itself does not warrant a rating higher than 30 percent for this time period as the criteria for a higher evaluation under DC's 7015 or 7011 were not met, for the reasons discussed above.  Of course, the need for a pacemaker implantation has already been compensated by the temporary 100-percent rating assigned under DC 7018. 

With regard to the Veteran's April 2005 pacemaker implantation, a separate temporary 100-percent rating based on surgery necessitating convalescence is not warranted, as the evidence shows that the procedure did not necessitate convalescence beyond the two-month period already compensated under DC 7018, or result in any severe post-operative residuals.  See 38 C.F.R. § 4.30 (2014).  

The July 2009 VA examination report reflects that the Veteran also has scarring as a result of the April 2005 pacemaker implantation procedure.  The Board finds that the criteria for one or more separate ratings for the Veteran's scars have not been met or approximated, for the reasons that follow.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition). 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 (2014), were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, because the scarring resulted from the April 2005 surgery, and the claim was received prior to October 23, 2008, only the post-August 2002 and pre-October 2008 version of the schedular criteria is applicable.  

Under DC 7801, as in effect between August 2002 and October 2008, scars other than head, face, or neck, that exceed 6 square inches (39 sq. cm.), and are deep or cause limited motion are assigned a 10-percent rating.  38 C.F.R. § 4.118 (2006).   A deep scar is defined as one associated with underlying soft tissue damage.  Id., NOTE (2).  Under DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10-percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  Under DC 7803, scars which are superficial and unstable are assigned a 10-percent rating.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., NOTE (1).  DC 7804 provides that a 10-percent rating is assigned for scars which are superficial and painful on examination.  Id.  DC 7805 provides that scars may also be rated based on limitation of function of the affected part.  Id.

The July 2009 VA examination report shows that the Veteran's scars do not meet or approximate any of the criteria under the above DC's applicable to scars that do not pertain to the head, face, or neck.  They do not exceed an area of 6 square inches, are not deep, painful, or unstable, and do not cause limited motion or function.  See id.  Accordingly, a separate compensable rating is not warranted for the Veteran's scars.

The Board has considered the October 2009 VA cardiology note stating that the Veteran was "completely disabled from a cardiopulmonary standpoint."  However, no explanation was provided for this finding, and it is inconsistent with the VA treatment records and examination reports showing that while the Veteran may be limited to light or sedentary work, he has generally had mild or no symptoms except for some shortness of breath on exertion, and dyspnea in the short period of time leading up to the pacemaker implantation due to worsening bradycardia.  For example, the VA treatment records show that only two days prior to this entry, the Veteran denied chest pain, shortness of breath, or dizziness.  He reported one episode of lightheadedness while working outside which lasted two minutes, but went away after resting and did not reoccur.  Thus, the physician's bare assertion that the Veteran is "completely disabled from a cardiopulmonary standpoint" does not by itself warrant a higher rating absent clinical findings that meet or approximate the criteria for such under the applicable diagnostic codes.  The issue of whether entitlement to TDIU may be assigned due to unemployability prior to July 26, 2010 is addressed below in the REMAND section of this decision.   

In sum, notwithstanding some fluctuations in severity of the Veteran's heart disorder, the criteria for a rating greater than 30 percent have not been met or approximated at any point during the pendency of this claim, apart from the criteria for a temporary 100-percent rating for the pacemaker insertion.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10.  As discussed above, a temporary 100-percent rating is assigned for the two-month period following the April 4, 2005 pacemaker implantation.  

The issue of entitlement to TDIU prior to June 26, 2010, or based solely on the Veteran's heart disorder, is addressed in the REMAND portion of this decision below.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral for extraschedular consideration of the Veteran's service-connected heart disorder is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  As discussed above, the Veteran's heart condition has been manifested by cardiac hypertrophy or dilation, a myocardial infarction, bradycardia (an arrhythmia) corrected by a pacemaker, an aneurysm, shortness of breath for a period of time, and syncope for a short period of time prior to the pacemaker implant.  There was also a short period of atrial fibrillation according to a July 2006 VA treatment record, although this was not documented by ECG or Holter monitor.  The Veteran has also been diagnosed with valvular heart disease, a right bundle branch block, and arteriosclerotic heart disease.  These manifestations and diagnoses are contemplated by the criteria under DC's 7000 (valvular heart disease), 7005 (arteriosclerotic heart disease), 7006 (myocardial infarction), 7010 (supraventricular arrhythmias), 7011 (ventricular arrhythmias), 7015 (atrioventricular block), 7018 (implantable cardiac pacemakers), and 7110 (aortic aneurysm).  See 38 C.F.R. § 4.104.  As discussed above, although the Veteran has also been diagnosed with pulmonary hypertension, there is no evidence that this causes separate manifestations from the pathology already contemplated in the rating criteria pertaining to heart disorders, and the Veteran has not been diagnosed or service-connected for a lung or respiratory disorder, including primary pulmonary hypertension, which would warrant a rating under 38 C.F.R. § 4.97, DC 6817 (pulmonary vascular disease, including primary pulmonary hypertension).  Scarring from the pacemaker implantation is also contemplated by the DC's applicable to scars under 38 C.F.R. § 4.118, which were discussed above. 

The DC's applicable to heart disorders are not cast in terms of functional impairment.  However, the rating criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.1 (providing that the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2014) (providing that in applying the rating schedule, coordination of rating with impairment of function will be expected in all instances).  Thus, the effects of the Veteran's heart disorder on his ability to work, and which have been found by VA examiners to limit him to light or sedentary work, are contemplated by the rating criteria.  Moreover, as already noted, the October 2009 VA treatment record reflecting a physician's finding that the Veteran was "completely disabled from a cardiopulmonary standpoint" has little probative value as it is not supported by a rationale, and is outweighed by other evidence showing that the Veteran can still to light or sedentary work.  Finally, the issue of entitlement to TDIU prior to June 26, 2010 or based solely on the Veteran's heart disorder is being remanded for further development. 

Accordingly, a comparison of the Veteran's heart disorder with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impracticable the application of the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, it will not be referred for extraschedular consideration.  

The Board notes that in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether referral for extraschedular consideration is warranted.  This issue depends in part on the outcome of the other issues being remanded, including the evaluation of the Veteran's Crohn's disease and whether entitlement to TDIU may be established prior to June 26, 2010.  Accordingly, the Board will defer consideration of this issue at this time. 

In sum, a temporary 100-percent rating is assigned for the two-month period following implantation of a pacemaker on April 4, 2005.  The preponderance of the evidence is otherwise against assignment of a rating greater than 30 percent for the Veteran's heart disorder during the pendency of this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and a rating greater than 30 percent is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Right Ankle

The Veteran contends that he is entitled to a rating greater than 10 percent for his service-connected right ankle disability.  For the following reasons, the Board finds that entitlement to an increased rating is not established. 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Veteran's right ankle disorder is rated under 38 C.F.R. § 4.71a, DC 5271.   Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Under this DC, a 10-percent rating is assigned for moderate limitation of motion of the ankle.  Id.  A 20-percent rating is assigned for marked limitation of motion.  Id.  Normal range of motion of the ankle is defined as 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's right ankle disorder has not approximated the criteria for a 20-percent rating.  At the September 2004 VA examination, he denied having any right ankle pain or stiffness, stating that he had decreased feeling on the right side of his body.  In this regard, a September 2009 VA treatment record reflects that he had right mild hemiparesis due to a cerebral vascular accident (CVA) in 2002.  Thus, the decreased feeling is not related to his ankle disability.  The September 2004 VA examination report shows that the Veteran further reported occasional swelling of the right ankle.  He reported no fatigue or lack of endurance, and denied receiving treatment for his ankle.  He related that lifting over 40 pounds made his condition worse.  He denied using any brace or cane.  The Veteran related that he was not currently working and his right ankle did not affect his daily activities.  Examination revealed no swelling or weakness.  Dorsiflexion was to 20 degrees with only mild discomfort noted with movement.  Plantar flexion was to 45 degrees with discomfort.  There was no pain to manipulation of any aspect of the right ankle.  He had good peripheral pulses.  A right ankle X-ray series showed very mild degenerative disease of the ankle joint.  The diagnosis was mild osteoarthritis of the right ankle, symptomatic.

At the November 2011 VA examination, the Veteran reported that "every now and then" his right ankle "give[s] up on [him]."  He stated that for this reason he used a walker.  This statement, however, is not credible, as it is in conflict with the August 2010 VA examination report reflecting that he used a walker due to post-stroke weakness.  A February 2009 VA examination report also reflects that the Veteran's right lower extremity weakness was due to hypothyroidism and neuropathy, and April 2009 VA treatment records similarly reflect that the Veteran had neuropathy.  An April 2013 rating decision indicates that this weakness is evaluated as part of the Veteran's service-connected Grave's disease.  Accordingly, the Board does not find it credible that the Veteran uses a cane or walker due to his right ankle, or that its giving out on him is related to his ankle disability as opposed to these other factors. See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

At the examination, the Veteran reported deformity, giving way, instability, pain, stiffness, and weakness of the ankle.  He also reported weekly flare-ups that were moderate in severity and lasted for hours.  They were precipitated with prolonged walking or standing, and relieved with rest and ice packs.  On range of motion testing, the Veteran had right dorsiflexion to 20 degrees, and right plantar flexion to 45 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions.  The examiner concluded that the Veteran's right ankle disability had a mild effect on physical employment and no effect on sedentary employment. 

There is no evidence of treatment for the ankle in the VA treatment records, and no other evidence of record pertaining to the ankle.

The criteria for a rating greater than 10 percent have not been met or approximated under DC 5271, as the Veteran's range of motion was recorded as normal in both VA examination reports, including after three repetitions in the November 2011 VA examination report.  See 38 C.F.R. § 4.71, Plate II.  Although some pain was noted, the pain must actually affect the normal working movements of the joint to warrant consideration for a higher rating.  See Mitchell, 25 Vet. App. at 43.  Moreover, the 10-percent rating currently assigned compensates the Veteran for painful motion of the joint.  See 38 C.F.R. § 4.59.  

With regard to the DeLuca factors under sections 4.40 and 4.45 of the regulations, the November 2011 VA examination report shows that the Veteran has not had additional limitation of motion after repetitive use of the ankle, and the 10-percent rating currently assigned compensates for painful motion of the ankle on use, reported giving way, swelling, instability, and stiffness of the ankle, and also takes into account his reported weekly flare-ups, which he stated lasted a few hours at a time.  See DeLuca, 8 Vet. App. at 206-07.  Since he stated that the flare-ups occur weekly and last for a few hours at a time, resolving with rest and ice-packs, and as the VA treatment records are devoid of complaints or findings concerning the ankle, there is no evidence that the Veteran's reported flare-ups last a sufficient amount of time to warrant consideration of higher staged ratings or a higher overall rating, or that a VA examination be performed during such flare-ups.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  Moreover, as explained above, the Board does not find it credible that the Veteran has giving way of the ankle such that a higher rating is warranted, when the evidence shows that his right-sided weakness, including that of the lower extremity, is due to factors unrelated to the ankle, including neuropathy, residuals of a CVA, and hypothyroidism.  Finally, there is no objective evidence of deformity of the ankle, and thus the Veteran's report of such deformity is not credible as it is inconsistent with more probative evidence of record indicating that no deformity has been observed.  Accordingly, a higher rating is not warranted based on additional functional impairment on use of the ankle, including during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  

With regard to the Veteran's arthritis of the ankle, DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.    Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  

Here, the Veteran's arthritis with painful motion of the right ankle has already been compensated by the 10-percent rating currently assigned under DC 5271.  Thus, a separate rating under DC 5003 is not available by its express terms.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14 (rule against pyramiding). 

The characterizations of the Veteran's right ankle manifestations as "mild" in the VA examination reports, including with regard to the impact on employment, further weighs against assignment of a rating higher than 10 percent under DC 5271.  See 38 C.F.R. § 4.71a. 

The Board finds that a higher or separate evaluation is not warranted under any other diagnostic code pertaining to the ankle.  In this regard, there is no evidence of ankylosis of the ankle or ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Accordingly, DC's 5270, 5272, 5273, and 5274, which compensate for these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

Although there may have been some fluctuations in severity of the Veteran's right ankle disability, and the November 2011 VA examination report records more symptoms than documented in the September 2004 examination report, there is no evidence showing that this disability has met or approximated the criteria for a rating greater than 10 percent at any point during the time period under review, for the reasons explained above.  Thus, staged ratings are not warranted.  See Hart, 21 Vet. App. at 509-10.

As there is no evidence or assertion of unemployability due to the Veteran's right ankle disability alone during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Moreover, entitlement to TDIU based on multiple service-connected disabilities has already been established as of June 26, 2010, and the issue of entitlement to TDIU prior to that date is addressed in the REMAND portion of this decision below. 

Referral of the Veteran's right ankle disability for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the credible evidence shows that the Veteran's right ankle disability is manifested by arthritis, pain, and painful motion.  These manifestations are contemplated by DC's 5003 and 5010, which pertain to arthritis, and DC 5271, which pertains to limited motion of the ankle.  See 38 C.F.R. § 4.71a.  Sections 4.40, 4.45, and 4.59 of the regulations also contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  

Moreover, the fact that a particular symptom may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms are described in DC 5271 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation is based on their disabling effects or the objective manifestations of the disability, according to the rating criteria set forth in the schedule.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2013) (providing that in applying the rating schedule, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  With regard to the Veteran's reported deformity of the ankle, the Board has found that this is not credible, as discussed above.  Finally, no examiner or treating clinician has indicated that the Veteran's right ankle disability is exceptional or unusual.  Accordingly, the first step of the inquiry is not satisfied.  Thus, there is no need to consider whether "related factors" are present under the second step of the inquiry, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.  

As discussed above, the issue of whether extraschedular consideration is warranted based on the combined effects of different service-connected disabilities is being referred pending resolution of the other issues that must be remanded at this time. See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 10 percent for the right ankle disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

IV. Special Monthly Compensation

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) is warranted as of June 11, 2012.  

As relevant to this case, special monthly compensation at the (s) rate under 38 U.S.C.A. § 1114 is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100-percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C.A. § 1114(s) is not limited to cases where a 100-percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).

Here, entitlement to TDIU has been established based on the combined effects of multiple service-connected disabilities as of June 26, 2010.  The Board finds that entitlement to TDIU may also be established on the basis of the disabling effects of the Veteran's Grave's disease alone, for the reasons that follow.  Because the issue of entitlement to TDIU is on appeal, the Board finds it has jurisdiction to make this determination at this time. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be rated as 60 percent or more disabling.  See 38 C.F.R. § 4.16(a).  

Here, the Veteran's Grave's disease, which has been manifested by hypothyroidism and associated complications (see, e.g. October 2012 VA opinion), has been rated as 60-percent disabling as of June 11, 2012.  It thus meets the schedular requirements for entitlement to TDIU based on a single disability as of this date.  See 38 C.F.R. § 4.16(a).  An October 2012 VA opinion states that due to the Veteran's hypothyroidism, the Veteran had easy fatigability, tiredness, muscular weakness and difficulty sleeping resulting in lack of concentration and focus on the job.  The examiner opined that these symptoms would adversely affect his job performance and therefore prevent him from securing and maintaining gainful employment.  It was based at least partly on this opinion that TDIU was granted in the December 2012 rating decision.  Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU based solely on the Veteran's Grave's disease is established as of June 11, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The issue of whether entitlement to TDIU may be predicated on a single service-connected disability prior to June 11, 2012 depends in part on the outcome of the issues being remanded.  Thus, the Board will defer consideration of this issue at this time.

In addition to the service-connected Grave's disease, which is rated as total as of June 11, 2012 by virtue of the grant of TDIU based solely on this disability, the Veteran has service-connected disabilities involving distinct anatomical segments or bodily systems that command a combined rating higher than 60 percent.  Specifically, service connection is also in effect for an acquired psychiatric disorder, rated as 50-percent disabling, a heart condition, rated as 30-percent disabling, a lumbar spine disability, rated as 20-percent disabling, a right ankle disability, rated as 10-percent disabling, and Crohn's disease, rated as 10-percent disabling.  Thus, the Veteran has service-connected disabilities involving anatomical segments or bodily systems that are distinct from the Grave's disease, and which have an independent combined rating higher than 60 percent.  See 38 C.F.R. § 4.25 (2014). 

Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) are satisfied, and therefore SMC at the (s) rate is granted as of June 11, 2012.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  


V. Earlier Effective Date

The Veteran claims entitlement to an effective date prior to March 1, 2004 for the grant of a 10-percent rating for the Veteran's right ankle disability.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established. 

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of claim to determine when an increase in disability was "ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

There is no dispute as to the receipt of claim for an increased rating.  In this regard, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2002); 38 C.F.R. § 3.151 (2014).  38 C.F.R. § 3.157 provides, in pertinent part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established. 

In this case, there is no record of treatment for right ankle sprains since the November 1996 rating decision granting service connection.  Thus, there was no informal claim in the form of VA treatment, examination, or hospitalization, and therefore the provisions of § 3.157 do not apply.  There was also no formal or informal claim submitted by the Veteran, such as through a written statement or telephone call, prior to March 1, 2004.  The Veteran's claim for an increased rating for his right ankle disability was actually received in July 2004.  However, the RO assigned an effective date of March 1, 2004 based on correspondence received from the Veteran at this time, although it does not mention his right ankle sprains (it was limited to his heart disorder).  The first correspondence in which the Veteran indicated an intent to seek an increased rating for his ankle disability was dated in July 2004.  Thus, there is no evidence of an increased rating claim prior to March 1, 2004.

Accordingly, the date of claim is March 1, 2004, and the only question then is whether there is evidence of an ascertainable increase warranting a rating of 10 percent or higher during the one-year period prior to March 1, 2004.  See Hazan, 10 Vet. App. at 519; 38 C.F.R. § 3.400(o)(2).  As noted above, during the time period following the November 1996 rating decision, there have been no VA or non-VA treatment records pertaining to the ankle prior to the September 2004 VA examination.  Indeed, the Veteran denied receiving treatment for his ankle at this examination.  He also has not stated that his right ankle increased in severity during the one-year time period preceding March 1, 2004, or otherwise submitted any statement, argument, or evidence in support of his contention that an earlier effective date is warranted.  Thus, within the year prior to March 1, 2004, it is not factually ascertainable that his right ankle disability met or approximated the criteria for a 10-percent rating or higher.  Accordingly, an earlier effective date is not warranted.  See id.

In sum, the preponderance of the evidence shows that an effective date prior to March 1, 2004 is not established for the grant of a 10-percent rating for the Veteran's right ankle disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an earlier effective date is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a temporary 100-percent rating for the pacemaker implantation is granted as of April 4, 2005, the date of hospital admission, and for the two-month period following this procedure, subject to the law governing payment of monetary benefits. 

Entitlement to a rating greater than 30 percent for an atrial septic defect with right bundle branch block with pulmonary hypertension, status post pacemaker placement, status post myocardial infarction, is denied. 

Entitlement to a rating greater than 10 percent for recurrent right ankle sprains, with osteoarthritis, is denied. 

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) is granted as of June 11, 2012, subject to the law governing payment of monetary benefits. 

Entitlement to an effective date prior to March 1, 2004 for the award of a 10 percent disability rating for recurrent right ankle sprains with osteoarthritis is denied. 


REMAND

While the Board sincerely regrets the delay, the remaining issues on appeal must be remanded for further development to make an informed decision, and to afford them every due consideration.

With regard to the evaluation of the Veteran's Crohn's disease, the November 2011 VA examination report states that the Veteran experiences more than twenty attacks per year of ulcerative colitis, but does not provide any further information as to the nature of these attacks or how the examiner made this determination.  In this regard, the VA treatment records generally do not mention ulcerative colitis or other bowel symptoms other than diarrhea and constipation.  The examiner clearly distinguished these manifestations from attacks of ulcerative colitis, stating that the Veteran did not have a history of constipation, and that he had four to seven attacks per year of diarrhea (as opposed to more than twenty attacks per year of ulcerative colitis).  Moreover, although the examiner stated that there were no signs of anemia, the VA treatment records show frequent diagnoses of anemia.  Accordingly, a new examination is warranted which provides this information, as well as to assess the current level of severity of the Veteran's Crohn's disease.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran underwent a bowel resection during service, and that the VA treatment records reflect diagnoses of peptic ulcer disease, gastritis, and an abdominal hernia (see February and July 2004 VA treatment records) in addition to anemia.  While separate ratings may not be assigned for residuals of bowel resection, ulcers, gastritis, and ulcerative colitis, as provided under 38 C.F.R. § 4.113 (2014) and 38 C.F.R. § 4.114 (2014), the examiner should identify all co-morbidities associated with the Veteran's Crohn's disease to the extent possible and provide all relevant clinical findings in order to determine whether a higher rating may be assigned under an appropriate diagnostic code. 

Finally, a VA medical opinion must be obtained as to the combined impact of the Veteran's service-connected disabilities on his ability to work since March 1, 2004.  No such opinion is of record.  In this regard, the Veteran has not worked since 1996, has been in receipt of SSA disability benefits since 2002, and an April 2005 VA treatment record reflects a nurse practitioner's finding that the Veteran was "not capable" of "sustaining a regular job on a daily basis," and thus "unemployable indefinitely," due to multiple medical conditions, including service-connected colitis (associated with Crohn's disease), hyperthyroidism, intervertebral disc syndrome (service connection is in effect for the lumbar spine), and the need for a pacemaker at the time.  The Veteran's SSA records reflect that it is not only orthopedic problems that have affected his employment, but also fatigue and tiredness, as reported by the Veteran in the application materials, which are symptoms associated with his Grave's disease.  The SSA decision granting disability benefits cites Grave's disease, Crohn's, and the Veteran's heart disorder among the disabilities contributing to his unemployability for SSA purposes.  An April 2012 letter from the Veteran's treating physician, Z. Haydar, MD, also states that the Veteran is completely disabled and unemployable due to a number of his service-connected disabilities, and mentions fatigue, angina, and dizziness as factors contributing to his unemployability.  Thus, while separate VA examination reports dated prior to 2010 generally reflect findings that a given disability does not result in unemployability, no opinion has addressed whether in combination the Veteran's service-connected disabilities prevent him from engaging in substantially gainful activity prior to 2010.  Such an opinion must be obtained on remand given the foregoing evidence. 

The outcome of entitlement to SMC at the (s) rate prior to June 11, 2012 is dependent in part on resolution of the above issues.  Accordingly, the Board will defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from the El Paso Health Care System dating from July 2011 forward and associate them with the claims file. 

2. Return the case to the November 2011 VA examiner for a supplemental opinion regarding the Veteran's Crohn's disease.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and the November 2011 VA examination report, the examiner should provide more information regarding the finding in this report that the Veteran experienced more than twenty attacks per year of ulcerative colitis, including the source of this information and the nature of these attacks, with a complete explanation. 

If the November 2011 examiner is not available to render the opinion, it may be provided by a different medical professional. 

3. Schedule the Veteran for a new VA examination to assess the current level of severity of his Crohn's disease.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  

The evidence shows that co-morbidities of the Veteran's Crohn's disease have included residuals of a bowel resection performed in service, gastritis, anemia, an abdominal hernia, and peptic ulcer disease.  The examiner should therefore identify all current co-morbidities and provide complete clinical findings with respect to each, as warranted.  

4. Obtain an opinion as to whether the combined effects of the Veteran's service-connected disabilities (with the exception of the acquired psychiatric disorder) have been sufficiently incapacitating as to prevent him from engaging in substantially gainful activity for the period from March 2004 to June 2010, without regard to age and nonservice-connected disabilities.  The examiner should consider (but need not specifically discuss, unless warranted) issues of fatigue and sleepiness and the effects of medications in rendering the opinion. 

The entire claims file and a copy of this REMAND must be made available to the clinician rendering the opinion.  

5. If based on the combined-effects opinion and other evidence of record, it is determined that unemployability due to service-connected disability exists prior to June 2010, but the schedular requirements are not satisfied, the case must be referred for extraschedular consideration of entitlement to TDIU. 

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


